Case: 18-10648     Date Filed: 08/27/2018   Page: 1 of 5


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 18-10648
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 8:17-cv-00461-JSS



COLLEEN TEAGUE,

                                                                Plaintiff-Appellant,

                                       versus

COMMISSIONER OF SOCIAL SECURITY,

                                                               Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (August 27, 2018)

Before WILLIAM PRYOR, BRANCH and FAY, Circuit Judges.

PER CURIAM:

      Colleen Teague appeals the judgment affirming the Commissioner’s denial

of her application for disability insurance benefits, 42 U.S.C. § 405(g). Teague
              Case: 18-10648     Date Filed: 08/27/2018    Page: 2 of 5


argues that the administrative law judge erred by relying on the vocational expert’s

testimony that she can perform a substantial number of jobs in the national

economy. Because Teague presented no evidence to the contrary and no objection

to the vocational expert’s testimony, we affirm.

      We review de novo whether substantial evidence supports the administrative

law judge’s decision. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

We do not decide the facts anew, reweigh the evidence, or substitute our own

judgment for that of the administrative law judge. Winschel v. Comm’r of Soc.

Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). So long as the administrative law

judge’s decision is supported by substantial evidence, we must defer to it even if

the evidence may preponderate against it. See Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158–59 (11th Cir. 2004).

      A claimant is disabled if she is unable to engage in substantial gainful

activity by reason of a medically determinable impairment that can be expected to

result in death or that has lasted or can be expected to last for a continuous period

of at least 12 months. 42 U.S.C. § 423(d)(1)(A). The claimant bears the burden of

proving her disability. Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003).

To determine whether a claimant is disabled, the administrative law judge uses a

five-step evaluation. 20 C.F.R. § 404.1520(a). That is, the administrative law judge

determines whether the claimant (1) is unable to engage in substantial gainful


                                           2
              Case: 18-10648     Date Filed: 08/27/2018   Page: 3 of 5


activity; (2) has a severe medically determinable physical or mental impairment;

(3) has such an impairment that meets or equals a Listing of Impairments and

meets the duration requirements; (4) can perform her past relevant work, in light of

her residual functional capacity; and (5) can make an adjustment to other work, in

the light of her residual function capacity, education, and work experience. Id.

§ 404.1520(a)(4). At the fifth step, the Commissioner bears the burden of proving

that a significant number of jobs that the claimant can perform exist in the national

economy. Winschel, 631 F.3d at 1180; 20 C.F.R. § 404.1520(a)(4)(v). If a

significant number of jobs exist, then the claimant is not disabled. See 20 C.F.R.

§ 404.1520(a)(4)(v).

      The administrative law judge must identify specific jobs that the claimant

can perform, and that finding must be supported by substantial evidence. Wilson,
284 F.3d at 1227. An administrative law judge may make this finding by posing

hypothetical questions to a vocational expert. See Winschel, 631 F.3d at 1180. A

vocational expert is “an expert on the kinds of jobs an individual can perform

based on his or her capacity and impairments.” Phillips v. Barnhart, 357 F.3d
1232, 1240 (11th Cir. 2004). For the testimony of a vocational expert to constitute

substantial evidence, the administrative law judge “must pose a hypothetical

question which comprises all of the claimant’s impairments.” Jones v. Apfel, 190
F.3d 1224, 1229 (11th Cir. 1999). After the administrative law judge identifies


                                          3
              Case: 18-10648     Date Filed: 08/27/2018    Page: 4 of 5


specific jobs that the claimant can perform, “the claimant must prove that she is

unable to perform those jobs in order to be found disabled.” Id. at 1228.

      Work exists in the national economy when it exists in significant numbers

either in the region where the claimant lives or in several other regions of the

country. 20 C.F.R. § 404.1566(a). The administrative law judge, based on the

vocational expert’s testimony, determines whether the number of jobs is

significant. See Jones, 190 F.3d at 1230. We have upheld a finding that 174 small

appliance repairman positions in the area in which the claimant resided, 1,600

general appliance repair jobs in Georgia, and 80,000 jobs nationwide established

the existence of work in significant numbers. Allen v. Bowen, 816 F.2d 600, 602

(11th Cir. 1987).

      Substantial evidence supports the administrative law judge’s finding that

Teague could perform a substantial number of jobs in the national economy. At her

hearing before the administrative law judge, Teague challenged neither the

hypothetical question posed to the vocational expert nor the expert’s testimony that

she could perform the jobs of parking lot cashier, hand packager, and bagger. The

vocational expert identified nearly 2.5 million jobs that Teague could perform in

the national economy. Teague offered no evidence to the contrary, and she raised

no objection to the vocational expert’s qualifications. The vocational expert’s

unrebutted testimony—based on her experience, practice, having completed onsite


                                          4
              Case: 18-10648    Date Filed: 08/27/2018   Page: 5 of 5


job analyses for the specific jobs for which she found Teague qualified, and the

Dictionary of Occupational Titles—constituted substantial evidence that a

significant number of jobs in the national economy existed that Teague could

perform. See Winschel, 631 F.3d at 1180; 20 C.F.R. § 404.1520(a)(4)(v). Because

substantial evidence supports the administrative law judge’s finding that Teague

was not disabled, we affirm. See Jones, 190 F.3d at 1228.

      AFFIRMED.




                                         5